Per Curiam.

The only questions involved in this appeal that call for any notice were- considered and disposed of adversely to the contention of the defendant by Hr. Justice Gaynor, in an action brought by this plaintiff in the Supreme Court, second judicial district, upon a policy of insurance similar to the one in suit and containing like provisions. Gough v. Davis, 24 Misc. Rep. 245. As the opinion there given- contains, we think, a correct and satisfactory exposition of the law applicable to this case it is quite unnecessary for us to enter upon any further discussion of the subject. Judgment affirmed, with costs.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment affirmed, with costs.